Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 1 of 10

U.S. Department of Justice

United States Attorney

 

 

District of Maryland
Si F, Davio Mailing Address: Office Location: DIRECT: 410-209-4985
Special Assistant United States Attorney 36S. Charles Street, 4th Floor 36 S Charles Street, 4th Floor MAIN: 410-209-4800
Michael. Davio@usdoj.gov Baltimore, MD 21201 Baltimore, MD 21201

July 17, 2020

Laura Ginsberg Abelson, Esq.
Assistant Federal Public Defender
100 S. Charles Street

Tower IL, Suite 900

Baltimore, Maryland 21201

Re: United States v. Dean Allen Maxfield
Criminal No. ELH-19-0240

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Dean Allen Maxfield, (hereinafter
“Defendant”), by the United States Attorney’s Office for the District of Maryland (“this Office”).
If the Defendant accepts this offer, please have the Defendant execute it in the spaces provided
below. If this offer has not been accepted by August 1, 2020, it will be deemed withdrawn. The
terms of the Agreement are as follows:

Offense of Conviction

1. The Defendant agrees to plead guilty to Count Two of the Indictment, which charge
the Defendant with theft of government property, in violation of 18 U.S.C. § 641. The Defendant
admits that the Defendant is, in fact, guilty of the offense and will so advise the Court.

Elements of the Offense

2. The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the time
alleged in the Indictment, in the District of Maryland, (1) the money or property described in the
Indictment belonged to the United States; (2) the Defendant stole or embezzled or knowingly
converted that property; (3) the Defendant acted knowingly and willfully with the intent to deprive
the government of the use and benefit of that property; and (4) the value of the property was greater
than $1,000,

Rev. August 2018
Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 2 of 10

Penalties

3; The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:

 

 

Count Statute Minimum Maximum Supervised Maximum Special
Prison Prison Release Fine Assessment
2 cl N/A 10 years 3years | $250,000] $100

 

 

 

 

 

 

 

 

 

a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

C. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

€. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Rev. August 2018
Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 3 of 10

Waiver of Righ

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

C. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

€. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the nght to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

Rev. August 2018
Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 4 of 10

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentenci uidelines Appl

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and
28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

 

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the applicable base offense
level is 6, pursuant to United States Sentencing Guidelines (“U.S.S.G.”) § 2B1.1(a)(2).

b. There is a 6-level increase, pursuant to U.S.S.G. § 2B1.1(b)(1)(D), because
the loss involved in the offense was more than $40,000 but less than $95,000.

c. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a) based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office may oppose any adjustment for acceptance of responsibility under U.S.S.G.
§ 3E1.1(a), and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if the Defendant:
(i) fails to admit each and every item in the factual stipulation; (ii) denies involvement in the
offense; (iii) gives conflicting statements about the Defendant’s involvement in the offense; (iv) is

untruthful with the Court, this Office, or the United States Probation Office; (v) obstructs or * *

Rev. August 2018

‘ :
Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 5 of 10

attempts to obstruct justice prior to sentencing; (vi) engages in any criminal conduct between the
date of this Agreement and the date of sentencing; (vii) attempts to withdraw the plea of guilty; or
(viii) violates this Agreement in any way.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rule 11 ] Pl

9. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that a sentence of between 12 months and one day and 15 months of imprisonment
in the custody of the Bureau of Prisons is the appropriate disposition of this case taking into
consideration the nature and circumstances of the offense, the Defendant’s criminal history, and
all of the other factors set forth in 18 U.S.C. § 3553(a). This Agreement does not affect the Court’s
discretion to impose any lawful term of supervised release or fine or to set any lawful conditions
of probation or supervised release. In the event that the Court rejects this Agreement, except under
the circumstances noted below, either party may elect to declare the Agreement null and void.
Should the Defendant so elect, the Defendant will be afforded the opportunity to withdraw his plea
pursuant to the provisions of Federal Rule of Criminal Procedure 11(c)(5). The parties agree that
if the Court finds that the Defendant engaged in obstructive or unlawful behavior and/or failed to
acknowledge personal responsibility as set forth herein, neither the Court nor the Government will
be bound by the specific sentence contained in this Agreement, and the Defendant will not be able
to withdraw his plea.

Waiver of Appeal

10. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute to which the Defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute, to the extent that such challenges
legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of

Rev. August 2018
Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 6 of 10

imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except that the Defendant reserves
the right to appeal any sentence that exceeds the statutory maximum.

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Forfeiture

11. | The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offenses.

12. Specifically, but without limitation on the Government's right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities: at least $78,201 in the form of a
money judgement.

13. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 1 1(b) AD,
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

14. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

15. | The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Rev. August 2018
Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 7 of 10

Restituti

16. The Defendant agrees to the entry of a restitution order for the full amount of the
victims’ losses, which the parties stipulate is at least $78,201. The Defendant agrees that, pursuant
to 18 U.S.C. §§ 3663 and 3663A and 3563(b)(2) and 3583(d), the Court may order restitution of
the full amount of the actual, total loss caused by the offense conduct set forth in the factual
stipulation. The total amount of restitution shall be due immediately and shall be ordered to be
paid forthwith. Any payment schedule imposed by the Court establishes only a minimum
obligation. Defendant will make a good faith effort to pay any restitution. Regardless of
Defendant’s compliance, any payment schedule does not limit the United States’ ability to collect
additional amounts from Defendant through all available collection remedies at any time. The
Defendant further agrees that the Defendant will fully disclose to this Office, the probation officer,
and to the Court, subject to the penalty of perjury, all information (including but not limited to
copies of all relevant bank and financial records) regarding the current location and prior
disposition of all funds obtained as a result of the criminal conduct set forth in the factual
stipulation. The Defendant further agrees to take all reasonable steps to retrieve or repatriate any
such funds and to make them available for restitution. If the Defendant does not fulfill this
provision, it will be considered a material breach of this Agreement, and this Office may seek to
be relieved of its obligations under this Agreement.

Defe: ‘ nduct Prior to Sentencing and Breach

17. | Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report, and will not move to withdraw from the
plea of guilty or from this Agreement.

18. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement, (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea.) The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)}—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Rev. August 2018
Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 8 of 10

Entire Agreement

19. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

fy a of’
/ Apubad 4 fame
Michael F. Davio
Special Assistant United States Attorney

[have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. | understand it and | voluntarily agree to it. Specifically, 1 have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

230 -AC ,
Dear Ailex7 whe chef

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

Carr 6. Abelsa,

Rev. August 2018
Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 9 of 10

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Dean Allen MAXFIELD (“MAXFIELD”), age 52, is a resident of Mineral, Virginia.

From in or about February 2012 until in or about February 2016, MAXFIELD, with T.M.,
his spouse at the time, conspired and engaged in a scheme to defraud the United States. In
particular, MAXFIELD and T.M. spent the monthly federal employee pension annuity payments
of T.M.’s deceased mother, H.B., and concealed and failed to disclose H.B.’s death to the Office
of Personnel Management (““OPM”), an agency of the United States Government responsible for
paying such annuities. Together, they spent approximately $78,201 in pension payments to which
they were not entitled, which OPM made to H.B. after her death, believing her to be alive.

HB., died on or about February 12, 2012, and H.B.’s death certificate names T.M. as the
informant. At the time of H.B.’s death, she was receiving federal employee pension annuity
payments by direct deposit to an account her name at M&T Bank. Instead of notifying OPM of
H.B.’s death, MAXFIELD and T.M. spent the pension payments as OPM deposited them, typically
through ATM withdrawals and retail purchases using H.B.’s debit card, or checks drawn on H.B.’s
account.

In particular, MAXFIELD withdrew the pension funds through ATM transactions using
H.B.’s debit card, either by himself, or in conjunction with, and at the behest of T.M. T.M. and
MAXFIELD would then spend the funds, either individually or together. MAXFIELD also cashed
the following checks, which were made payable to him, written on H.B.’s account after her death,
and containing H.B.’s forged signature:

 

 

 

 

 

 

 

 

 

Date Amount
July 13, 2012 $500
September, 3, 2013 $1,000
May 31, 2015 $200
June 1, 2015 $160
June 3, 2015 $200

 

In addition, or about December 4, 2013 MAXFIELD made a payment on his bail bond of $100
from the account of H.B. to Platinum Bail Bonds.

On January 24, 2019, Agents of the OPM Office of Inspector General interviewed

MAXFIELD. MAXFIELD admitted that he withdrew funds from H.B.’s account, using H.B.’s
debit card at T.M.’s direction, and that he and T.M. used the funds “to pay bills.”

Rev. August 2018
Case 1:19-cr-00240-ELH Document 27 Filed 09/08/20 Page 10 of 10

Rev. August 2018

SOS —r >O-AO
a | uw?

Michael F. Davio —
Special Assistant United States Attorney

()

Dean Allen 1
Defendant

 

Laura Ginsberg Abelson, Esq.
Counsel for Defendant

10
